Citation Nr: 0636767	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-25 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
pulmonary emphysema with history of asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to April 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which assigned a 30 percent evaluation for 
pulmonary emphysema with history of asthmatic bronchitis 
effective from June 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected pulmonary disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Code (DC) 6603.  38 C.F.R. § 4.97, DC 6603.  He contends that 
an evaluation in excess of 30 percent is warranted for his 
service-connected pulmonary emphysema with history of 
asthmatic bronchitis.  

Under DC 6603, a 60 percent rating is assigned with Forced 
Expiratory Volume in one second (FEV-1) of 40 to 55 percent 
predicted, or Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 40 to 55 percent, or 
Diffusion Capacity of the Lung to Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
for pulmonary emphysema with FEV1 less than 40 percent of 
predicted, or FEV1/FVC less than 40 percent, or DLCO (SB) 
less than 40 percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limit), or cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or requires outpatient oxygen therapy.  

A review of the record finds that the veteran was afforded a 
VA Compensation and Pension (C&P) respiratory examination for 
evaluation of pulmonary emphysema in March 2006.  The results 
of pulmonary function tests (PFTs) in March 2006 are of 
record.  The March 2006 examination report, however, is 
inadequate for rating purposes as it did not include a 
finding of DLCO (SB).  The Board notes that PFTs performed in 
July 2003 also did not include a finding of DLCO (SB) and it 
does not appear that the report of VA PFTs in September 2001 
is of record.  

The Board notes that recent amendments to the ratings 
schedule concerning respiratory and cardiovascular conditions 
effective October 6, 2006, provide that if the DLCO (SB) test 
is not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO (SB) 
test would not be useful or valid in a particular case.  See 
71 Fed. Reg. 52,458 (Sept. 6, 2006).  In this case, however, 
a statement by the examiner regarding the usefulness or 
validity of a DLCO (SB) test is not included in either the 
examination report or PFTs report.  

Accordingly, the case is REMANDED for the following action:

1. Secure the report of VA PFTs performed 
in September 2001 and attach it to the 
claims file.

2. Schedule the veteran for a respiratory 
examination to include PFTs.  The claims 
folder, to include a copy of this Remand, 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should address 
the following:

(a) If a DLCO (SB) test is not performed, 
the examiner should state why the DLCO 
(SB) test would not be useful or valid in 
the veteran's case;  

(b) If the PFTs are not consistent with 
the clinical findings, please state 
whether the PFTs are a valid indication 
of respiratory functional impairment in 
the veteran's case;

(c) If the examiner determines that post-
bronchodilator studies should not be 
done, please state why;

(d) If the results of different PFTs 
(FEV-1, FVC, FEV-1/FVC, DLCO (SB) are 
disparate, please state which test result 
most accurately reflects the level of 
disability; 

(e) Address whether the veteran has 
maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limit), or cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, or requires 
outpatient oxygen therapy.  

3.  After the above has been accomplished, 
and after undertaking any other 
development deemed essential, the RO 
should readjudicate the appellant's claim 
with consideration of the prior 
regulations and amended regulations 
pertaining to respiratory disorders.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

